Court of Appeals, State of Michigan

                                                 ORDER
                                                                               Colleen A. O'Brien
In re Jackson                                                                   Presiding Judge

Docket No.      339724                                                         Mark T. Boonstra

LC No.          09-003770-01-FC                                                Thomas C. Cameron
                                                                                Judges


                 Consistent with our opinion released today, the motion to waive fees is DENIED because
MCL 600.2963 mandates that a prisoner pursuing a civil action be liable for the filing fees. Plaintiff is
not required to pay an initial partial fee. However, for this complaint to be filed, plaintiff shall submit
a copy of this order and refile the pleading within 21 days of the date of this order. By doing this,
plaintiff becomes responsible for paying the $375 filing fee and the $25 electronic filing system fee, for
a total of $400, and, generally, may not file another new civil appeal or original action in this Court until
such time that either the Department of Corrections remits or plaintiff pays the entire outstanding
balance due. MCL 600.2963(8). The electronic filing system fee applies to the filing of a civil action
even if it is not filed electronically. MCL 600.1986(2). Failure to comply with this order shall result in
the complaint not being filed in this Court and plaintiff not being responsible for paying the filing fee.

               If plaintiff timely refiles the pleadings, monthly payments shall be made to the
Department of Corrections in an amount of 50 percent of the deposits made to plaintiffs account until
the payments equal the balance due of $400. This amount shall then be remitted to this Court. Again,
generally, plaintiff may not file either a new civil appeal or an original action until plaintiff pays the
entire outstanding balance due. MCL 600.2963(8).

                The Clerk of this Court shall furnish two copies of this order to plaintiff and return
plaintiffs initial pleading, i.e. , his complaint for superintending control filed on August 16, 2017, with
this order.




                          A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                   DEC 2 7 21118
                                          Date